EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors of WaferGen Bio-systems, Inc.: We hereby consent to the incorporation by reference in Registration Statement (FormS-8) pertaining to the WaferGen Bio-systems, Inc. 2008 Stock Incentive Plan of our report dated March31, 2011, with respect to the consolidated financial statements of WaferGen Bio-systems, Inc. included in its Annual Report (Form10-K, as amended) for the year ended December31, 2010, filed with the Securities and Exchange Commission. /s/ Rowbotham & Company LLP San Francisco, CA March 22, 2012
